              Case 1:19-cv-11711-LJL Document 47 Filed 06/23/20     Page 1 of 4
                                                           sfeldman@hueston.com
                                                      STEVEN N. FELDMAN                           523 West 6th Street
                                                                                D: 213 788 4272   Suite 400
                                                                                T: 213 788 4340   Los Angeles, CA 90014
                                                                                F: 888 775 0898




June 23, 2020

Hon. Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse, Courtroom 15C
500 Pearl St.
New York, NY 10007-1312

Re:        Eric Fishon, et al. v. Peloton Interactive, Inc., Case No. 19-cv-11711 (LJL)
           Letter Motion Re: Depositions of Unnamed Class Members

Dear Judge Liman:

        We represent Peloton Interactive, Inc. (“Peloton”) in the above-captioned class action dispute.
Pursuant to Federal Rule of Civil Procedure 30(a)(2)(A) and Rule 4(B) of Your Honor’s Individual Rules
of Practice for Civil Cases, we submit this letter motion to seek leave of Court to conduct short, remote
video depositions of 21 unnamed putative class members. Peloton believes these depositions are
necessary to adequately prepare its opposition to Plaintiffs’ forthcoming motion for class certification.

         As you may recall, after reviewing the parties’ submissions, this Court agreed that the instant
case involves “exceptional circumstances.” (Dkt. 25, at 2). Indeed, not only are Plaintiffs seeking to
certify a large, nationwide class, but additionally—unlike in virtually every other putative class action—
many individuals within the putative class are already represented by counsel for Plaintiffs and have
already sued Peloton. As Plaintiff’s counsel Mr. Levitt represented to the Court at the Initial Pretrial
Conference hearing, his firm, DiCello Levitt LLP, has signed nearly 3,000 engagement letters with
putative class members, and previously filed nearly 3,000 arbitration demands against Peloton on
behalf of those individuals asserting substantially the same claims as Plaintiffs here. (See Declaration
of Sourabh Mishra (“Mishra Decl.”), filed herewith, ¶ 2-3.) The 21 unnamed members of the putative
class Peloton seeks to depose represent a tiny subset of the 3,000 individuals who have submitted
arbitration demands against Peloton, (id.) and because these proposed deponents were already
prepared to arbitrate against Peloton, these short depositions should not be unduly burdensome.

         On June 17, 2020, Peloton requested a meet and confer with Plaintiffs, and the Parties met
and conferred via teleconference on June 19, 2020. (Mishra Decl. ¶¶ 2-4.) Plaintiffs stated that they
would oppose Peloton’s requested depositions. (Id. ¶ 5.) Pursuant to applicable rules, Peloton now
files the instant letter motion to seek leave to exceed Rule 30(a)(1)(A)’s ten deposition limit and for
authorization to obtain discovery from unnamed class members.

      I.       Under Well-Established Southern District Case Law, Peloton Should Be Permitted
               to Conduct These Limited Depositions of Absent Class Members

        Southern District courts have made clear that “[d]iscovery from absent class members will
generally be permitted when it is necessary or helpful to the proper presentation and correct
adjudication of the principal suit.” Dubin v. E.F. Hutton Grp., Inc., 1992 WL 6164, at *3 (S.D.N.Y. Jan.
8, 1992) (quotation marks and citations omitted). Depositions “may be taken even prior to
             Case 1:19-cv-11711-LJL Document 47 Filed 06/23/20 Page 2 of 4
                                                                                                                Hon. Lewis J. Liman
                                                                                                                June 23, 2020
                                                                                                                Page 2




certification,” where, as here, “the proponent of the deposition demonstrates discovery is not sought
to take undue advantage of class members or to harass class members, and is necessary . . . for
preparation of the opposition to class certification.” Moreno v. Autozone, Inc., 2007 WL 2288165, at *1
(N.D. Cal. Aug. 3, 2007).

         In assessing whether to permit depositions of unnamed class members, including ones in
excess of Rule 30’s default 10-deposition limit, Southern District courts have applied the four-part
test in In re Warner Chilcott Ltd. Sec. Litig., 2008 WL 344715, at *2 (S.D.N.Y. Feb. 4, 2008) (granting
depositions of “at least thirty absent class members”). Pursuant to Chilcott, “Courts consider whether
discovery of absent class members (1) is needed for the purposes of trial or the issues common to the
class, (2) is narrowly tailored, (3) will impose undue burden on the absent class members, and (4) is
not available from representative plaintiffs.” Id. Peloton’s request easily meets these factors:

         The Limited Proposed Depositions Are Necessary. Discovery of these absent class
members is necessary to determine whether certain key issues are, in fact, common to the class and
whether they are more prevalent than non-common, aggregation-defeating, individual issues—a
“class-wide issue going to the heart of the plaintiffs’ claim.” Krueger v. New York Tel. Co., 163 F.R.D.
446, 451 (S.D.N.Y. 1995) (allowing class member depositions). Under Rule 23(b)(3), “[w]here
individualized questions permeate the litigation, those ‘fatal dissimilarities’ among putative class
members make the class-action device inefficient or unfair.” In re Petrobras Securities, 862 F.3d 250, 261
(2d Cir. 2017) (quotations and alterations omitted). Peloton believes its depositions will show the
following fatal dissimilarities: that (1) class members were not uniformly exposed to the “ever-growing
library” statement, (2) class members do not share a common understanding of the statement, (3)
there is no causal link between the statement and any class member’s decision to purchase a Peloton
product, and (4) if the reduction of the number of classes in Peloton’s library caused any harm at all,
it impacted each class member differently, rendering class certification inappropriate.1 “Th[ese are]
appropriate area[s] of inquiry for absent class members.” Indergit v. Rite Aid Corp., 2015 WL 7736533,
at *2 (S.D.N.Y. Nov. 30, 2015) (allowing depositions to explore the “myriad reasons” why “Plaintiffs’
overtime claim is not appropriate for continued class treatment”); Moreno, 2007 WL 2288165, at *1
(depositions were “necessary . . . for preparation of [the] opposition to class certification”).

         The Limited Proposed Depositions Are Narrowly Tailored. Peloton’s “narrowly
tailored” request for remote, “short depositions” of a small number of individuals who have
information “necessary for [its] defense” should be permitted. See Chilcott, 2008 WL 344715 at *2.
Peloton’s proposal of 21, two-hour long depositions is well within the realm of reasonableness. See
Arredondo v. Delano Farms Co., 2014 WL 5106401, at *9 (E.D. Cal. Oct. 10, 2014) (granting 196
depositions for 2-4 hours each); Moreno, 2007 WL 2288165, at *1 (the “burden [of 2-hour depositions]
on the witnesses is minimal”). In addition, because proposed deponents are already represented by
Plaintiffs’ counsel, there is no danger that they will be harassed or taken advantage of.2

1 See, e.g., Goldemberg v. Johnson & Johnson Consumer Companies, Inc., 317 F.R.D. 374, 389 (S.D.N.Y. 2016) (Advertising claims
“which would require individualized showings as to exposure to the company’s website . . . are not suitable for inclusion
in the proposed class.”); Ault v. J.M. Smucker Co., 310 F.R.D. 59, 67 (S.D.N.Y. 2015) (“[T]he fact that ‘damages may have
to be ascertained on an individual basis is a factor that courts ‘must consider in deciding whether issues susceptible to
generalized proof outweigh individual issues.’” (quoting Roach v. T.L. Cannon Corp., 778 F.3d 401, 40809 (2d Cir. 2015)).
2 At the meet and confer, Plaintiffs’ counsel objected that they will not have time to conduct in-person meetings to prepare

their clients for depositions. (Mishra Decl. Ex. 2.) With respect, Peloton has requested short, virtual depositions precisely
            Case 1:19-cv-11711-LJL Document 47 Filed 06/23/20 Page 3 of 4
                                                                                                              Hon. Lewis J. Liman
                                                                                                              June 23, 2020
                                                                                                              Page 3




         The Limited Depositions Will Not Impose An Undue Burden On Absent Class
Members. Peloton’s request is not unduly burdensome, given that it impacts only class members
who have already pursued legal claims against Peloton, and who already have signed engagement
letters with counsel.3 Unlike in the typical class action, where it may be assumed class members wish
to remain passive, the unusual constitution of the class in Fishon presents “exceptional circumstances.”
(Dkt. 25, at 2.) The class at issue includes nearly 3,000 individuals who, by retaining Plaintiffs’ counsel
and by filing arbitration demands, have expressed support for and actively instituted legal action
against Peloton. Courts routinely permit defendants to conduct depositions of class members who
express support for or “inject” themselves into class litigation. Vasquez v. Leprino Foods Co., 2019 WL
4670871, at *4 (E.D. Cal. Sept. 25, 2019) (citing cases); Robertson v. Nat'l Basketball Assoc., 67 F.R.D.
691, 699 (S.D.N.Y. 1975) (permitting class member discovery where the members “specifically
authorized th[e] litigation”).

          The Discovery Peloton Seeks Is Not Available From The Named Plaintiffs. The
discovery Peloton seeks simply cannot be obtained from the named plaintiffs; indeed, Plaintiffs are
not even representative of the class itself. For example, Plaintiffs each purchased Peloton products
in November of 2018, whereas the putative class includes purchasers spanning from April 2018 to
March 2019. In addition, all three Plaintiffs purchased Peloton hardware, but purport to represent
consumers who purchased a subscription to Peloton Digital alone. Because of these, and other critical
differences between Plaintiffs and the class they seek to certify, Peloton needs to ascertain, among
other things, (1) whether differently-situated class members were exposed to its advertisements, (2)
whether differently-situated class members share Plaintiffs’ interpretation of the “ever growing”
statement, (3) to what extent the statement played a role in inducing a sale of a Peloton product by
the differently-situated class members, and (4) whether the effect of the takedowns was similar for the
Plaintiffs as for the differently-situated class members. Given the inherently individualized nature of
the purchasing decision, Peloton will not be able to obtain this information from Plaintiffs. Indergit,
2015 WL 7736533, at *2 (named class members could not testify to the job duties and responsibilities
of absent members); Bruhl v. Price Waterhousecoopers Int'l, 2010 WL 5090207 at *2 (S.D. Fla. Dec. 8,
2010) (“no other way” for defendant to get information relevant to class issues). Moreover, to defend
itself in this action, Peloton is entitled to choose which individuals from the putative class it wishes to
depose.4 Vasquez, 2019 WL 4670871, at *4 (allowing moving party to select its deponents).

                                         *       *       *
        In sum, Peloton’s proposed depositions meet all four Chilcott factors. Peloton therefore
respectfully requests that this Court grant leave for Peloton to take narrowly tailored, two-hour,
remote depositions of 21 unnamed class members.

to minimize burdens on potential deponents, and suggests—especially in light of COVID-19—that Plaintiffs’ counsel
consider reducing health and time burdens on their clients by preparing for depositions remotely. If Plaintiffs’ counsel’s
concern is that certain potential deponents lack the technology to participate in video conferencing, Peloton is willing
consider identifying alternative deponents.
3 During and after the meet and confer, Plaintiffs’ counsel remarkably claimed that they do not currently know whether

they still represent the 21 identified deponents. (Mishra Decl. Ex. 2.) To the extent that Plaintiffs’ counsel represents to
the Court that it no longer represents an identified potential deponent, Peloton is willing to consider a substitute unnamed
class member represented by Plaintiffs’ counsel.
4 Despite not yet producing a single document or verified interrogatory response nor serving any RFPs requesting specific

information about the 21 deponents, Plaintiffs complain that Peloton has not yet produced information about the 21
deponents. If Peloton’s relief is granted, Peloton will of course produce such information if properly requested.
Case 1:19-cv-11711-LJL Document 47 Filed 06/23/20 Page 4 of 4
                                                            Hon. Lewis J. Liman
                                                            June 23, 2020
                                                            Page 4




                     Sincerely,




                     Steven N. Feldman
